DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i) poloxamer 188 (claim 37);
(ii-b) a combination of sodium CMC and microcrystalline cellulose (claim 40);
(iii) sodium citrate;
(iv) benzyl alcohol;
(v) sorbitol and sucralose;
(vi) flavoring agent being present;
(viii-b) 10-20%;
(ix) lansoprazole; and
(x) claim 15 reads on the elected combination herein; 
in the reply filed on 8/19/2022 is acknowledged.
Claims 2, 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms ZEGERID®, CEKOL®, NEXIUM®, PREVACID®, ACIPHEX®, PROTONIX®, DEXILANT®, each of which is a trade name or a mark used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10-13, 15-17, 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,751,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims require each of the instant elected components, only sweetener is generic in the patent claim 1; FD & C Red No. 40 is required by dependent patent claim 6 (a specie of instant a coloring agent); Strawberry flavoring (a specie of instant a flavoring agent) is required by dependent patent claim 8; instant elected sorbitol and sucralose are required by dependent patent claim 13, in the amount required by instant claim 12.  Patent claims 2, 3, and 4 teach instant claim 3 amounts. Patent claim 16 teaches the same benzyl alcohol and amount of instant claim 17.  Thus, the patent claims anticipate at least instant claims 1, 3, 10-12, 15-17, 35, 37-42 and render each of the claims obvious over each other for common embodiments and/or overlapping or close amounts.
Claims 1, 3, 10-13, 15-17, 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,103,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims require each of the instant elected components (claims 1, 4, 6, 7, 8, 10-11, 13, 14, 15, 16, 19), only sweetener is generic in the patent claim 1; FD & C Red No. 40 is required by dependent patent claim 6; Strawberry flavoring is required by dependent patent claim 8; sucralose is required by dependent patent claim 13.  Thus, the patent claims anticipate at least instant claim 1 and render each of the claims obvious over each other for common embodiments.
Claims 1, 3, 10-13, 15-17, 35-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/998,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims embrace methods that involve reconstituting omeprazole in the instant liquid diluent; the components of the liquid diluent correspond to instant elected components (except only sodium CMC is recited, not the elected combination of sodium CMC and microcrystalline cellulose, only sweetener is generic, claim 8 requires sucralose, instant elected coloring agent and flavoring agent are required by dependent claims 4, rendering use of the same liquid diluent obvious to the instant claims.  Reconstitution steps recited with omeprazole are obvious in the instant claims, based on the purpose of claim 1, and omeprazole as PPI, in claim 41.  The copending method of treating the production of excess stomach acid (claim 1), is an obvious method of the instant claimed products, after reconstitution, based on the same method step of the instant disclosure (see instant specification, bottom two paragraphs p. 38).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Thus, the copending claimed method is obvious over the instant liquid diluents for reconstituting omeprazole, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. (p. 1801).

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CutisPharma (“FIRST® - Omeprazole: Safety Data Sheet; 10/17/2017; https://firstkits.com/wp-content/uploads/2019/10/FIRST_Omeprazole_SDS_US_101717_FINAL.pdf; accessed 3/24/2021; IDS reference).  
The CutisPharma composition is taught to have the following ingredients:

    PNG
    media_image1.png
    545
    721
    media_image1.png
    Greyscale

This formulation contains many of the same ingredients as the instant claims:  
Oxirane, methyl-, polymer with oxirane (CAS No 9003-11-6) in polymer form has block polymers of poly(ethylene oxide) and poly(propylene oxide); i.e., this has the same block copolymer structure as poloxamer.  Based on the SciFinder of Poloxamer 188, Oxirane, methyl-, polymer with oxirane is a synonym.  Thus, this is considered indistinguishable from poloxamer.
	Water, sodium bicarbonate, citrate (trisodium citrate dehydrate), strawberry flavor, benzyl alcohol, FD & C Red No. 40 are the same as claimed or are species of the instant claims.  The composition also has two sweeteners: sucralose (CAS No) 56038-13-2 & magnasweet (CAS No) 53956-04-0.  
The instant claims do not require/recite 1,2-Propaneiol, Xanthan gum, silica gel or polyethylene glycol stearate.  The instant claims require simethicone emulsion, claim 1.  While silica gel is known to be present in simethicone, the amount does not match the range of simethicone emulsion required by claim 1.  
The instant claims also require NaCMC (in the elected embodiment, (i) of claim 1), not present in the CutisPharma composition.  Both NaCMC and Xanthan gum are known in the art as suspending agents/thickeners (see Kittipongpatana et al.; “Development of Suspending Agent from Sodium Carboxymethyl Mungbean Starches”; 2006; Drug Development and Industrial Pharmacyl 32:809-820; DOI: 10.1080/03639040500529978; IDS reference).  Thus, while it might have been obvious to substitute the required NaCMC for Xanthan gum based on the common use as suspending agents, the instant specification compares Diluent Formulae 0093A-8 and 0093A-22 to the claimed formulations with NaCMC, and show that the alternatives gel in freeze thaw cycles.  There is no expectation of alleviation of the gelling upon freeze-thaw cycles occurs for CurtisPharma composition, as required by instant claim 1.  Accordingly, the potential obviousness basis does not rise to the level of a reasonable expectation of success for resistance to gel formation for at least one freeze-thaw cycle, in view of the evidence of the instant specification.
Fallin et al. (US 2019/0321348 A1; 2019; filed 2017; priority 2016) & (WO 2017218894 A1; 2017; IDS references).  These references teach suspensions of PPIs, which may include a copolymer of ethylene oxide and propylene oxide (with Poloxamer 188 as a disclosed example, [0161]); simethicone emulsion (the instant elected defoamer); sodium bicarbonate (the instant elected acid neutralizing agent); sodium citrate (a buffer) (abstract).  Additionally present are sucralose (a sweetener), water and benzyl alcohol (instant elected preservative) ([0016], [0024], [0025]).  Examples include xanthan gum [0164], or hydroxyethylcellulose [0185] as thickening agents (claims 3-4).  The presence of xanthan gum and hydroxyethylcellulose are construed as excluded from instant claims, by the “consisting essentially of” language. 
The instant claims also require NaCMC (or the elected combination of NaCMC and microcrystalline cellulose), not present in Fallin compositions.  Both NaCMC and Xanthan gum and hydroxyethylcellulose are known in the art as suspending agents/thickeners (see Kittipongpatana et al.; “Development of Suspending Agent from Sodium Carboxymethyl Mungbean Starches”; 2006; Drug Development and Industrial Pharmacyl 32:809-820; DOI: 10.1080/03639040500529978; IDS reference & WO 2017/218894 A1; 2:19-26; IDS reference).  Thus, while it might have been obvious to substitute the required NaCMC for Xanthan gum or for hydroxyethylcellulose based on the common use as suspending/thickening agents, the instant specification compares Diluent Formulae 0093A-8 and 0093A-22 to the claimed formulations with NaCMC and with microcrystalline cellulose, and show that the alternative xanthan gum formulations gel in freeze thaw cycles.  There is no expectation of alleviation of the gelling upon freeze-thaw cycles upon the putative substitution, as required by instant claim 1.  Accordingly, the potential obviousness basis does not rise to the level of a reasonable expectation of success for resistance to gel formation for at least one freeze-thaw cycle, in view of the evidence of the instant specification.
Regarding hydroxyethylcellulose, the comparisons between Test 1 and Test 3 show that NaCMC and Avicel CL 611 performed better as suspending agents, demonstrating unexpected superior results of the suspending agent embodiments of claims 1, 40, relative to hydroxyethylcellulose.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611